           Case 1:19-cv-00242-VEC Document 43 Filed 08/19/20 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 -------------------------------------------------------------- X           DATE FILED: 08/19/2020
  SIRITA MUSE,                                                  :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :           19-cv-242 (VEC)
                                                                :
                                                                :                ORDER
 NESTLE WATERS NORTH AMERICA INC.,                              :
 NESTLE WATERS S.A.S, NESTLE S.A.,                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties requested a teleconference to resolve a discovery dispute;

        IT IS HEREBY ORDERED that the parties appear for a teleconference on August 20,

2020, at 3:00 P.M. All parties and any interested members of the public must attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0242. All attendees are

advised to mute their phones when not speaking and to self-identify each time they speak.


SO ORDERED.

                                                                    __________________________
Date: August 19, 2020                                                  VALERIE CAPRONI
      New York, New York                                             United States District Judge
